Motions Nos. 10,602, 10,605, 10,606, 10,607, 10,608, and 10,609.
                    On Motions for Rehearing.
Appellants' motions for rehearing are overruled.
Appellee's motion for rehearing relates solely to our action in reversing and remanding the judgment of the trial court in so far as it overruled pleas of privilege filed by appellants who reside in Bexar County.
The only new question raised in this motion is that the statement of facts filed in this cause does not contain the evidence heard when the pleas of privilege were disposed of by the trial court. This is correct.
Our cause No. 9760, styled Magnolia Petroleum Company v. State of Texas, Tex. Civ. App. 218 S.W.2d 852, decided January 12, 1949, and this cause grew out of one and the same lawsuit. The record in cause No. 9760 was proper in so far as it showed an appeal duly perfected by the Magnolia from the order overruling its plea of privilege.
As to the Bexar County appellants who sought to appeal from the order overruling their pleas of privilege, the records in causes Nos. 9760 and 9761, respectively, show:
In cause No. 9760 the statement of facts contained the evidence heard on the pleas of privilege. The transcript in No. 9760 did not contain an order overruling these pleas of privilege and did not contain any appeal bond by the complaining Bexar County appellants.
The transcript in cause No. 9761 contained an order overruling the pleas of privilege of the Bexar County appellants. Originally this transcript contained only an appeal bond by these appellants, which recited only that the appeal was taken from the order granting a temporary injunction. We have heretofore permitted this appeal bond to be amended so as to include an appeal from the order overruling their pleas of privilege.
While, as indicated, the evidence heard on the pleas of privilege of the Bexar County appellants is not in the statement *Page 862 
of facts in this case, we considered such evidence, which is found in the statement of facts in cause No. 9760, in disposing of such appeals in our original opinion herein.
Rule 428, Texas Rules Civil Procedure, authorizes us, on our own initiative, to direct the Clerk of the trial court to transmit to this court any matter which may be omitted from the transcript or statement of facts.
The matter omitted is the evidence heard on the pleas of privilege of the Bexar County appellants. This evidence is in the statement of facts on file in this court in cause No. 9760. We will not, unless it is made to appear that some injury or injustice is otherwise done, require the Clerk below to do a useless and expensive thing and require him to send up this omitted evidence which we have before us under proper certificate in cause No. 9760, and which we have already considered. Instead, we direct and order that such evidence be included in the statement of facts in this case, by reference.
Appellee's motion for rehearing is overruled.
Motions overruled.